687 S.E.2d 483 (2009)
STATE of North Carolina
v.
Tommy YANCEY.
No. 451P09.
Supreme Court of North Carolina.
November 17, 2009.
Tommy Yancey, pro se.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the application filed by Defendant on the 2nd of November 2009 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Forsyth County:
"Dismissed without prejudice to petitioner's right to file MAR in superior court by order of the Court in conference, this the 17th of November 2009."